Citation Nr: 1144658	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  10-26 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable (greater than 0 percent) initial disability rating for hypertension with occasional erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1989 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified at a Board hearing at the RO in August 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.    

The issue of whether the Veteran is entitled to Special Monthly Compensation due to loss of use of a creative organ has been raised by the record but has not been adjudicated .  This issue is referred to the RO for appropriate development and adjudication.


FINDINGS OF FACT

1.  The evidence shows a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.

2.  At no point during the initial period on appeal did the Veteran's hypertension manifest with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200.

3.  The Veteran's erectile dysfunction is not manifested by penile deformity.


CONCLUSION OF LAW

The criteria for a compensable 10 percent initial disability rating for hypertension percent have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.97, Diagnostic Code 6522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1).

The appeal for a higher initial rating for hypertension arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, private treatment records, VA treatment records, service treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded a VA examination in May 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings.  The Board finds the examination to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Higher Initial Rating - Hypertension

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's hypertension is rated under Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that regulation, diastolic pressure predominantly 130 or more warrants a 60 percent disability rating.  Diastolic pressure predominantly 120 or more warrants a 40 percent disability rating.  Diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more warrants a 20 percent disability rating.  Diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control warrants a 10 percent disability rating.  38 C.F.R. § 4.104. 

The Board finds that the Veteran's hypertension manifests to a compensable 10 percent level.  The Veteran was afforded a VA examination in May 2009.  At that time, the examiner noted a history of poorly controlled blood pressures that required medication.  The Veteran is currently taking lisinopril/hydrochlorothiazide 20/12.5 daily.  Therefore, the evidence shows that the Veteran requires continuous medication for control. 

The record contains at least nine readings of diastolic pressure of 100 or greater.  Specifically, these examples are as follows:

Date
11/90
11/93
10/94
4/95
4/95
6/95
1/96
4/03
10/03
Blood Pressure
140/
110
166/
102
160/
104
177/
113
145/
100
150/
100
139/
100
164/
100
154/
100

When weighting the positive and negative evidence regarding whether the Veteran has a history of diastolic pressure predominantly 100 or more, specifically considering the multiple blood pressure readings prior to medication and the Veteran's statements that his hypertension has only increased in severity as evidenced by an increase in medication, the Board finds that the evidence is at least in equipoise.  Accordingly, all doubt is to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Therefore, the Board finds that the Veteran does have a history of diastolic pressure predominantly 100 or more.  As the Veteran has a history of diastolic pressure predominantly 100 or more and requires continuous medication to control his hypertension, the Veteran is entitled to a 10 percent disability rating under Diagnostic Code 7101.  38 C.F.R. § 4.104.  

The Board must then consider whether the Veteran is entitled to a disability rating in excess of 10 percent for hypertension.  To receive a 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  The Board finds that the Veteran is not entitled to a 20 percent disability rating.  The record contains only one diastolic pressure reading above 110, which was taken in April 1995, significantly prior to the rating period on appeal.  Additionally, the record does not contain any systolic pressure readings of 200 or more.  Therefore, the Board finds that a disability rating in excess of 10 percent is not warranted.  

As for the Veteran's erectile dysfunction, there is no indication that a separate compensable rating is warranted under schedular criteria as it has not been shown that the Veteran has a deformity of the penis with loss of erectile power.  See 38 C.F.R. § 4.115b, DC 7522 (2011).

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported high blood pressure requiring continuous medication with occasional erectile dysfunction.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule (Diagnostic Codes 7101 and 7522) adequately provides for ratings based on these symptoms or impairments.  As the rating schedule is adequate to rate the Veteran's service-connected hypertension with occasional erectile dysfunction, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a compensable 10 percent initial disability rating for hypertension with occasional erectile dysfunction is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


